Atkinson, J.
1. Under the ruling announced in the case of Oliver v. James, 131 Ga. 182 (62 S. E. 73), the judgment on which the execution was "based was dormant, and there was no error in refusing to sustain a motion to reinstate the ease on the ground that the former ruling of the court holding the judgment to be dormant was improvidently made.
2. The ruling above announced would not be affected even if it were held that the time during which the enforcement of the execution was suspended by the interposition of a claim by one of the present claimants, when it was sought to sell the same property under an antecedent levy, should not be counted against the judgment, it appearing that if the time while such interruption lasted should be deducted from the period intervening between the date of the execution and the date of the levy to which the present claim was interposed, there would still be sufficient time to bring about the dormancy of the judgment.

Judgment affirmed.


AU the Justices concur, except Fish, G. J., absent.

W. T. Lane and Maynard & Hooper, for plaintiff.
Blalock & Cobb, contra.